Citation Nr: 1223485	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  07-28 561	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement for service connection for urinary bladder cancer.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel










INTRODUCTION

The Appellant served on active duty for training in the U. S. Army Reserve from September 1959 to March 1960. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2008 and January 2011, the Board remanded the case for additional evidentiary development.   In both remands, the Board's remand directed the RO to make further inquiries regarding radiation and chemical exposure.  The RO made the necessary inquiries and received factual information regarding the Appellant's actual exposure to a blistering or vesicant agent and to ionizing radiation.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In March 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  In April 2012, the Appellant was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  There is no record of a response from the Appellant. 


FINDING OF FACT

Urinary bladder cancer was not affirmatively shown to have been present in service; urinary bladder cancer, first documented after service, is unrelated to an injury or disease in service, including any exposure to ionizing radiation or exposure to mustard gas. 




CONCLUSION OF LAW

Urinary bladder cancer was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24), 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  





The RO provided pre- and post- adjudication VCAA notice by letters, dated in April 2005, in June 2005, in October 2005, and in November 2007.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The notice included the type of evidence to substantiate the claim of service connection due to exposure to ionizing radiation or to a blistering or vesicant agent, commonly known as mustard gas.  The Appellant was notified that if his treating physicians were of the opinion that his urinary bladder cancer condition was due to radiation or mustard gas exposure in service, he should obtain and submit written opinions from the physicians. 

The Veteran was afforded the opportunity to submit a medical opinion from any other physician or other competent medical source regarding the etiology of his urinary bladder cancer, particularly whether it is in any way attributable to service, or a dose estimate of radiation exposure that is prepared by an individual certified by an appropriate professional body in the field of health physics, nuclear medicine, or radiology.

The Appellant was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.






As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The timing error was cured by content-complying VCAA notice after which the claim was readjudicated as evidenced by the supplemental statements of the case, dated in February 2010, in September 2010, and in October 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service personnel records, including as much information as possible about occupational exposure to radiation, service treatment records, and private medical records, and information and evidence from the Veteran about his exposure to ionizing radiation and mustard gas. 

The RO also provided the Appellant questionnaires regarding radiation and chemical exposure, which the Appellant responded to. 






The RO also received a dose estimate under the revised methodology from the United States Army Dosimetry Center, and referred the case to the Under Secretary for Benefits for further review and development in accordance with the provisions of 38 C.F.R. § 3.311(c).  As for mustard gas exposure, the RO obtained information from the United States Army Medical Service Corps that there were no records maintained by the United States Army Medical Research Institute of Chemical Defense, from the United States Army Chemical, Biological, Radiological, and Nuclear School that there were no records, but provided some information as to what occurred during training, and an interview with the current Radiation Safety Officer at the United States Army Chemical, Biological, Radiological, and Nuclear School.  

Although a VA examination was not done, a VA examination is not required because there is no evidence that the claimed disability may be associated with an established injury or disease in service.  Nevertheless, as there is no dispute that the Appellant developed urinary bladder cancer, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901.  The opinion, received in March 2012, included a review of the Veteran's medical history, including his service treatment records, and subsequent medical treatment records as well as the documentation regarding radiation and chemical exposure.  The VHA expert relied upon the evidence in the file as well as medical literature as the basis for the opinion.  Therefore, the Board concludes that the VHA opinion is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Appellant was provided a copy of the VHA opinion and given the opportunity to submit additional argument and evidence.  There is no record of response from the Appellant. 





As the Appellant has not identified any additional evidence pertinent to the claim, including competent medical evidence regarding the etiology of urinary bladder cancer condition, particularly whether it is in any way attributable to service, or a dose estimate of radiation exposure that is prepared by an individual certified by an appropriate professional body in the field of health physics, nuclear medicine or radiology, and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran Status 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1131. 

Active service includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).   

An individual seeking VA disability compensation based on active duty for training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training in order to achieve Veteran status and be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). 






Certain presumptions such as the presumption of service connection for a Veteran who served for ninety days or more and developed a chronic disease, such as cancer, to a degree of 10 percent or more within one year from the date of separation from such service, do not apply to a period of active duty for training, unless the claimant has "Veteran" status.  Smith at 44. 

As the Appellant had only active duty for training in the Army Reserve, the Appellant does not have Veteran status for the one-year presumption of service connection for a cancer as a chronic disease under 38 U.S.C.A. §§ 1112, 1137 and 38 C.F.R. §§ 3.307, 3.309.  

As the Appellant has not yet established service connection for any disability incurred on active duty for training, the Appellant does not have Veteran status and any previous reference to the Appellant as the Veteran did not confer Veteran status, which is a legal determination.

There is a presumption of service connection for urinary tract cancer in a "radiation-exposed veteran," which statutorily includes a member of a reserve component, who participated in a radiation-risk activity during a period active duty for training.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

But a radiation-risk activity is defined as (i) onsite participation in a test involving the atmospheric detonation of a nuclear device; (ii) the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; (iii) internment as prisoner of war in Japan  during World War II; and (iv) service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  None of which apply to the Appellant.




Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 101(24) and 1131.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is actually caused by exposure to ionizing radiation during active service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 






Service connection may be established for urinary bladder cancer as a radiogenic disease under 38 C.F.R. § 3.311, where it is established that the radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  

Service connection may be established for the chronic effects of exposure to mustard gas or specific vesicant agents.  Any of the indicated conditions is sufficient to establish service connection for that condition: (1) Full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: Nasopharyngeal; laryngeal; lung (except mesothelioma); or squamous cell carcinoma of the skin; (2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease; and (3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.  38 C.F.R. § 3.316.  

Although urinary bladder cancer is not covered by 38 C.F.R. § 3.316, the Appellant is not precluded from establishing service connection by proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Facts

The Appellant seeks service connection for urinary bladder cancer due to occupational exposure to ionizing radiation and a blistering or vesicant agent commonly known as mustard gas at the U.S. Army Chemical School at Fort McClellan, Alabama.  




The Appellant states his duties during service exposed him to ionizing radiation, which included calibrating Geiger counters, surveying radioactive contamination, flyover surveys of fields contaminated with radioactive materials, plotting fallout patterns from nuclear weapons testing, and involvement in a PLUCON alert for a radioactive material accident, all of which required the wearing of a radioactive dosimeter badge.  

As for exposure to mustard gas, the Appellant recalled that mustard gas was applied to his left forearm to demonstrate the effects on the body and he has a scar at the site where the chemical was applied.

The Appellant was on active duty for training from September 1959 to March 1960.  This included a 13 week Chemical Officers Basic Course at the United States Army Chemical Corps School from September 1959 to December 1959 at Fort McClellan, Alabama.  This course covered biological warfare (9 hours), chemical warfare (23 hours) and radiological warfare (27 hours). 

As part of the training, the Appellant states that mustard gas was applied to his left forearm to demonstrate it effects and he has a scar at the site where the chemical was applied.  He has submitted a copy of an unofficial record, dated in September 1959, with the logo of the U.S. Army Chemical School at Fort McClellan, Alabama, pertaining to the application by drop of a blistering agent.

The Appellant states his exposure to ionizing radiation resulted from calibrating Geiger counters, surveying radioactive contamination, flyover surveys of fields contaminated with radioactive materials, plotting fallout patterns from nuclear weapons testing, and involvement in a PLUCON alert for a radioactive material accident, all of which required the wearing of a radioactive dosimeter badge.

In November 2005, the Department of the Army reported that there was no record of occupational exposure to ionizing radiation pertaining to the Appellant.  



The Department also reported that there was no record of exposure to mustard gas testing, but later confirmed there had been a practice of administering a drop of mustard gas placed on the left arm as part of the initiation into the Chemical Corps.  This left a small blister burn according to the Assistant Commandant of the United States Army Chemical, Biological, Radiological, and Nuclear School.

In June 2010, the United States Army Dosimetry Center reported that the Appellant had a total effective dose equivalent of 0.000 rem.  In July 2010, the VA Director, Radiation and Physical Exposures noted the Dosimetry Center indication of a total maximum dose of 0.000 rem during the Appellant's service and that literature establishes health risks following high dose exposures, but exposures below 5 to 10 rem (an individual dose of 5 rem in one year and a lifetime dose of 10 rem received from natural sources), risks of health effects are either too small to be observed or are nonexistent.   The Director concluded that since the Appellant's occupational radiation dose did not exceed 5 rem in one year or 10 rem in a lifetime, it is unlikely that bladder cancer can be attributed to radiation exposure in service.  

In October 2010, the Appellant submitted a statement, challenging the exposure history of 0.000 rem.  The Appellant how he calibrated radiation monitoring devices, including Geiger counters by using radioactive materials, and how he used Geiger counters to measure radioactive contamination, further exposing him to ionizing radiation.  He recalled the machines recorded levels of radiation from what he had been told was radioactive material and at all times he stood by or near the machines.  He also recalled flying in a helicopter over ground he was told had been contaminated with radioactive material and measured the amount with Geiger counters.

In October 2011, the radiation safety officer at Fort Leonard Wood, Missouri, where the United States Army Chemical Corps is now stationed, advised VA there were PLUCON alerts each quarter that were simulated alerts and did not use real radioactive material.  



He confirmed that the course education included Geiger counter calibration, but that participants never stood in the same field so as to cause exposure.  The officer stated as a result, the information from the United States Army Dosimetry Center would be accurate.  The officer has been associated with the school for thirty-two years.

After service, the Appellant, who has a degree in chemical engineering, worked for forty years in occupational safety at a large iron and steel manufacturing plant.  Documentation in the file indicates the Appellant monitored chemicals such as benzyl and other aromatic hydrocarbons, hydrogen sulfide, hydrogen cyanide, carbon monoxide, lead, sulfuric and hydrogen chloride acid mists, zinc, aluminum chloride, and solvents and cleaners.

Private medical records disclose that urinary bladder cancer (papillary transitional cell carcinoma, grade 2-3 with focal invasion into the superficial lamina propia) was diagnosed in 2003.  After non-invasive therapies failed, in January 2005, the Appellant underwent a cystoprostatectomy with ileal conduit urinary diversion and bilateral pelvic lymphandectomy.  In October 2006, the Appellant underwent a urethrectomy for a small recurrence of the cancer.

The Appellant is a nonsmoker.  

In March 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board requested an oncologist to review the record and in light of the medical and scientific literature, furnish an opinion with respect to the following questions:

1.  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that the Veteran's bladder cancer was caused by his exposure to a drop of mustard gas on his left forearm in 1959?


2.  What is the clinical significance of the Veteran's subsequent occupational exposure to the chemicals at the iron and steel manufacturing plant? 

The VHA expert replied that a review of the literature did not indicate any association between mustard gas and cancer of the urinary bladder, and that it was less likely than not that the urinary bladder cancer was caused by exposure to a drop of mustard gas on the left forearm in 1959.  On the other hand, the VHA expert explained that occupational exposure to aromatic hydrocarbons, which are carcinogenic compounds, citing specific medical literature, are higher risk for bladder cancer with exposure to polycyclic aromatic hydrocarbons.  Without knowing whether the Appellant wore protective devices, the VHA expert stated it was difficult to determine the clinical significance of his post service clinical occupational exposure.

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case for service connection.  38 U.S.C.A. § 1154(a).  

As the record establishes that the Appellant did not participate in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service Connection, Excluding Radiation Exposure or Exposure to Mustard Gas

On the basis of the service treatment records, urinary bladder cancer was not affirmatively shown to have had onset during active duty for training for six months in 1959 and 1960, and service connection is not established under 38 U.S.C.A. §§ 101(24) and 1131; 38 C.F.R. §3.303(a). 






And as there is no competent evidence either contemporaneous with or after service that urinary bladder cancer was noted or observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

The record does show that after service urinary bladder cancer was first documented in 2003 more than 40 years after service.  

Excluding radiation and chemical exposure, which will be separately addressed, as for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), urinary bladder cancer is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Also, under certain circumstances, the Appellant as a layperson is competent to identify a simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer). 

As urinary bladder cancer is a cancer it is not a simple medical condition that a lay person can identify. 





Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Appellant is not competent to state that the current disability was present during service.  To this extent the Appellant's statements are excluded or not admissible, that is, the statements are not to be considered as evidence in support of the claim. 

A layperson is competent to report a contemporaneous medical diagnosis or a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Here, the Appellant is competent to relate a current diagnosis of urinary bladder cancer, but there is no medical evidence or statements from health-care providers that attribute the current diagnosis to an injury or disease or event during the Appellant's service. 

To the extent the Veteran's lay statements are competent evidence of a current diagnosis and a description of symptoms relied on by health-care providers to support the current diagnosis, the evidence has no probative value, that is, the evidence does not tend to prove a material fact in the case, that is, the presence of urinary bladder cancer during service. 

Apart from the question of the direct onset or presence of a disability during service, where there is a question of medical causation, that is, an association between the current disability and an injury, disease, or event in service, where a lay assertion of medical causation is not competent, medical evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or opinion.  38 C.F.R. § 3.159.  





As no factual foundation has been established to show that the Appellant is qualified through specialized education, training, or experience to offer such an opinion, his statements and testimony are not competent evidence to substantiate the claim of an association between the current urinary bladder cancer and an injury, disease, or event in service.  Therefore the statements and testimony are excluded, that is, the statements and testimony are not to be considered as evidence in support of the claim. 

There is no competent medical evidence of causation favorable to the claim.  And in the absence of medical evidence suggesting an association and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim by affording the Appellant a VA examination or a medical opinion under the duty to assist on the question of direct service connection, excluding radiation exposure or mustard gas exposure.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

Excluding radiation exposure or mustard gas exposure, there is no medical evidence that urinary bladder cancer, first documented after service, is otherwise related to an injury or disease or event in service, considering 38 C.F.R. § 3.303(d).

Exposure to Ionizing Radiation and Mustard Gas

Under 38 C.F.R. § 3.311, there is no presumption of service connection for a radiogenic disease, rather 38 C.F.R. § 3.311 provides special procedures for evidentiary development and adjudication of a claim.  

In accordance with 38 C.F.R. § 3.311, the RO obtained a dose estimate from the United States Army Dosimetry Center which reported that the Appellant's radiation level for service was 0.000 rem.  


The VA Director, Radiation and Physical Exposures expressed the opinion that it is unlikely that the Appellant's bladder cancer can be attributed to radiation exposure while in service, which opposes, rather than supports, the claim. 

As the opinion was based on a dose estimate, taking into account the most current methodologies, the relative sensitivity of the bladder to ionizing radiation, the Appellant's gender and age, the time lapse between exposure and the onset of the disease, family history (unremarkable), and extent of radiation exposure after service (none), the Board finds that it is in accordance with 38 C.F.R. § 3.311(e). 

As for the Appellant challenging the dose estimate, his challenge is based upon the facts that he wore dosimeter badges, and recalled the Geiger counters he used during calibration training and during a PLUCON alert.  The Appellant is competent to testify what he observed and what he was told while he attended the United States Army Chemical School.  Layno at 469.  But what he was told does not prove the truth of the matter asserted, that is, the material during calibration exercises and a PLUCON alert was in fact radioactive.  The radiation safety officer at the United States Army Chemical Corps stated the PLUCON alerts were simulated alerts and did not use actual radioactive materials and Geiger counter calibration did not require participants to stand close enough to cause exposure.  

The Board finds that the Appellant is credible in his recollections as to what he did and was told while training in 1959 and 1960 but places more weight and probative value on the information from the Radiation Safety Officer as it was and still is his duty to know whether personnel were exposed to at the school.  There is no evidence, other than what the Appellant was told, that actual radioactive material was used and the Board concludes the exposure of 0.000 rem is accurate and the conclusion reached by the VA Director is valid.






The record does show that the Appellant received a drop of mustard gas while he attended the U.S. Army Chemical School.  Urinary bladder cancer is not among the listed conditions of 38 C.F.R. § 3.316 associated with exposure to mustard gas. Therefore, service connection based on mustard gas exposure as defined by 38C.F.R. § 3.316 is not established.

As for the Appellant's statements, associating bladder cancer to exposure to ionizing radiation, mustard gas, or both, where, as here, there is a question of medical causation, that is, evidence of an association or link between radiation exposure and mustard gas exposure in service and bladder cancer, where a lay assertion on medical causation is not competent evidence, competent medical evidence is required to substantiate the claim. 

As a lay person, no factual foundation had been established to show that the Appellant is qualified through specialized education, training, and expertise to offer a medical diagnosis or an opinion on medical causation.  Therefore his statements are not competent evidence and are excluded, that is, the statements are not to be considered as evidence favorable to the claim. 

The Appellant can establish service connection with proof of direct causation, that is, urinary bladder cancer was caused by exposure to ionizing radiation, but no such evidence has been submitted.  And as the Appellant has not submitted a dose estimate from a credible source, a referral to an independent expert to reconcile any material difference between a dose estimate from a credible source and dose data derived from official military records is not warranted under 38 C.F.R. § 3.311.

As to mustard gas, while the Board finds the Appellant was exposed to mustard gas with one drop as an initiation ritual into the Chemical Corps, for the reasons expressed earlier, the Appellant must present competent medical evidence establishing a relationship between urinary bladder cancer and mustard gas exposure.



The only competent medical evidence of record is against the claim.  The VHA expert, who had reviewed medical literature, found no link between bladder cancer and mustard gas exposure.  Since medical knowledge does not associate urinary bladder cancer with mustard gas exposure, the VHA expert, an oncologist, concluded it was less likely than not that the urinary bladder cancer resulted from the drop of mustard gas.  

This evidence opposes, rather than supports, the claim.  And there is no medical evidence in favor of the claim.  For these reasons articulated, the preponderance of the evidence is against the claim of service connection, considering exposure to ionizing radiation under 38 C.F.R. § 3.311 and direct causation under Combee, and exposure to mustard gas exposure under 38 C.F.R. §3.316 and direct causation under Combee. 

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for urinary bladder cancer is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


